                  case ll.:07-cv-04583-CM-GAY Document 116 Filed 01/15/20 Page 1 of 2



                                MARTIN CLEARWATER & BELL                                                                                                      LLP

                                                                                    COUNSELORS AT LAW

                                220 EAST 42ND STREET, NEW YORK, NY                           10017•5842
                                TE:LE"P.H.O'NE:::'(2"12:)..69:Z::,'..3:J:2.2·:-.:~CStMILE (2121 949·7054
                                      I 'Ji
                                      11'. i...;•·r,J    ~,
                                                          .,,
                                                                c
                                                                .._;,.rr• ~.
                                                                          •'    '
                                                                               a.
                                                                                        www.mcblaw.com               j
                                                                                                                     1.   I
      EVANR,SCHNITTMAN                 IIr.~:cocui\:::;, r                                                           ,'I                                                          NEW YORK, NY



                                                                       ----t--,--
                                                                            ql.~ - - - __ '!
      ASSOCIATE                                    •cC"'':'
                                            ._,._.,._,
                                                             ')"'t:-rc
                                                      il , .• -  'I
                                                                        \TI',.
                                                                       , L,L t
                                                                                                     " 1:    '
                                                                                                     • · , ' ·
                                                                                                                   •••
                                                                                                                          :                                                       EAST MEADOW, NY

      DIRECTDIAL:(212)916.0931        IU;(} 2 fr:
      E-MAIL:evan.schniltman@mcbla"tr~~. .' , .. -~ ·;·, :· ... ;                                Ja.?-tJ             ,,
                                                                                                                                                                                  WHITE PLAINS, NY
                                                                                                                                                                                  ROSELAND, NJ
                                      11
                                            •.-· • ...:....: .:-.:-::.:. .:::_ _      _.=.-~,-       ~J~~u;.)15, 2020                                   j n                    /nROCHESTER, NY
                                                                                                                                                                        ~ STAMFORD,
      ~~
      Honorable Colleen McMahon                                                              \   ');f) 2/0                           ~ f--- ~
                                                                                                                                             +         {JJ
                                                                                                                                                                        ~
                                                                                                                                                                                         ;J         I I(
                                                                                                                                                                                                       CT

                                                                                                                                                                                                            r
                                                                                                                                                                                                                  /




                                                                                                                    ~ .Y
                                                                                                                                                                         "((         •

      United States District Judge                                                      I(; \
                                                                                                                                                                    1
                                                                                                                                                                    \;ffi-1"      \if                                 ·'0/
      ~~~=:I~:::~ of New York                                                               V\[J'-        ,wji\--&''- ~
                                                                                                        [k)"                                           y                    ('-    ¥ f ~)
      NewYork,NewYorlcl0007                                                                      \                I'\'                  Jc/       1
                                                                                                                                                          /                       f\_ :_(-               ~✓
                   Re:       Regina Lewis v. Dr. Renata Krymkevich, et al., 07-CV -4853 (CM)(GAY)                                                                                                   ~0'5
                             MCB File No.                                           22-80346 . r .                                                                                       ~. ~ ,
                                                                                             ;r,r,,r.f\ rr.. ~r,.t'. ''"i r.·\                                                           ~   '-I'    ~---       er"
      Dear Judge McMahon:                                                                   r\!.iI L,,. ['hi
                                                                                                        ~   J ~ i~;;'
                                                                                                            i • ~-~ ~
                                                                                                                      : r\; ' u,,.... ' . ,. .-,. . ,_[•. f
                                                                                                                              ,111   4,,.~   ;    t.          -!•
                                                                                                                                                                                                    §' '; /)
                                                                                                                                                                                                         V.

              We represent defendant Dr. Renata Krymkevich in the above-referenced action. We
      write to respectfully request a three-week extension of this defendant's deadline to oppose                                                                                                                ~
      plaintiff's motion to vacate the Court's Order dated December 17, 2009, which, interalia,                                                                                                             ~ ((
      dismissed plaintiffs claims against Dr. Renata Krymkevich, to February I I, 2020.                                                                                                                     ~

             Plaintiff's motion was docketed on January 6, 2020. See dkt. No. 114. Accordingly, Dr.
      Krymkevich's opposition is due January 21, 2020 (January 20, 2020 is Martin Luther King Day,
                                                                                                                                                                                                            V·.ftl·
      a federal holiday). As plaintiff's motion was brought eleven years after the dismissal of her f\,
      claims, we require additional time to retri_eve and review the file, analyze plaintiff's legal
      contentions, and discuss the matter with our client to formulate our position. Further, I will be ,.,\'1
                                                                                                                                                                                                            1/
      away on vacation during the Martin Luther King Day holiday weekend.                               {J .

              On January 14, 2020 and January 15, 2020, I called plaintiff multiple times at the
      telephone number listed on the docket to request her consent to this extension request. On all , ~
                                                                                                                                                                                                            V:,_
      occasions the line was busy. Thus, I have not been able to ascertain whether plaintiff consents to
      this request. This is the first request for an extension of this deadline. If granted, this extension ~'                                                                                             k}-
      will not affect any our Court-scheduled dates.                                                                                                                                                     }j\' •
             Accordingly, we request that defendant Dr. Krymkevich's deadline to oppose plaintiffs                                                                                                               ~ AY
      motion be extended to February 11, 2020.                                                                                                                                                                   ~-

                                                                                                                                                                                ~~                              'f)

                                                                                                                                                                                                    ~'),r (\ \,/
      3757374_1



Copie~faxcd ~1:r1dcd to ccw:1scl on_/_/_fJJ~ µ:,
                                                                                                                                             ~~
                                                                                                                                                 J &JY'
                                                                                                                                                                                  \y,,, vv
            Case 1:07-cv-04583-CM-GAY Document 116 Filed 01/15/20 Page 2 of 2


January 15, 2020
Page2

             We thank the Court for its consideration of this request.

                                                       Respectfully submitted,

                                                       MARTIN CLEARWATER & BELL LLr

                                                       s/

                                                       Evan R. Schnittman

cc: · , ·B:Y REGULAR MAIL
         Ms. Regina Lewis
         Plaintiff Pro Se
         197 Lake Drive
        Newburgh, New York 12550

            BYECF
            All other parties of record




3757374_1
